DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 08 May 2020 has been entered; claims 1-24 remain pending. 

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  the limitation      “1 500” should read as “1,500”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 23, “by means of” renders the claim indefinite, as it is unclear to the Examiner whether strong acid is actively added to the aqueous suspension. 
With continued reference to claims 1 and 23, the preambles of the claims recite a method for preparing phosphoric acid; however, the body of the claim does not reflect that this is what is obtained. It appears as though filtration might be required to achieve separation of (phosphor)gypsum material from the phosphoric acid product produced; however, the Examiner notes that the end of the claims do not even require phosphoric acid. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 5, 6, 8, 10, 14-16, 18-20, and 22 recite a broad recitation, and they claim also recites a narrower statement of the range/limitation: 
Regarding claims 2 and 15, the broad recitations: “more than 45% by weight”; “less than 1 500 mPa·s”; the narrower recitations: “preferably more than 60% by weight”; “or less than 1,200 mPa·s, preferably less than 1,000 mPa·s, more preferentially less than 500 mPa·s or even less than 350 mPa·s or less than 200 mPa·s”. 
Regarding claim 5, the broad recitation: “more than 25%”; the narrower recitation: “more preferentially more than 28% or 30%”. 
Regarding claim 6: the broad recitation: “at least one strong acid”, the narrower limitation “preferably with sulfuric acid”.
Regarding claim 8, the broad recitation: “oblong in size about 250 µm or 220-350 µm”, semi-oblong in size about 150 µm or 125-160 µm and more compact or star-shaped in size about 50 µm or 40-85 µm”; the narrower limitation “preferably predominantly more compact or star-shaped in size about 50 µm or 40-85 µm”. 
Regarding claim 10, the broad limitations: “between 20 and 45% and the narrower limitations: “preferably between 25 and 40%, more preferentially between 30 and 30%”. 
Regarding claim 14: the broad recitation: “greater than 50%”, the narrower limitations “preferentially greater than 55%, more preferentially greater than 60% or 65% or even greater than 70% or 75%”.
Regarding claim 16, the broad limitations: “partially or totally neutralized”, the narrower limitations “preferably partially or totally neutralized by means of a derivative…more preferentially selected from sodium, calcium and mixtures thereof. 
Regarding claim 18, the broad limitations: “from 2,000 to 90,000 g/mol”, and the narrower limitations “preferably from 2,000 to 50,000 g/mol, more preferentially from 2,000 to 10,000 g/mol, and more preferably from 2,000 to 8,000 g/mol”. 
Regarding claim 19, the broad limitations “between 0.1 and 5%”, the narrower limitation “preferably between 0.15 and 2%.
Regarding claim 20, the broad limitations “less than 400 µm”, the narrower limitations “preferably less than 200 µm, or less than 150 µm, or a size of more than 10 µm, preferably more than 30 µm”. 
Regarding claim 22, the broad limitations “reduced to 40%” and “1.5 to 2”, and the narrower limitations “or even reduced to 20%” and “preferably ranging from 1.7 to 2”. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 7, the limitation “the phosphogypsum particles” lacks antecedent basis in the claim language. 
With continued reference to claim 8, the limitation “the separated phosphogypsum crystals” lacks antecedent basis in the claim language.
With continued reference to claim 8, the difference between “oblong” and “semi-oblong” seems subjective and variable at best, and open to interpretation. With continued reference to claim 8, it is unclear how “semi-oblong” or “oblong” phosphogypsum crystals could meet the sphericity limitation. 
With respect to claims 11 and 12, the limitations “are used” render the claims indefinite, as it is unclear what form the phosphate material is required to be during the specific process steps. One of skill in the art could “use” dry phosphate rock obtained from a sediment, and slurry it to obtain an aqueous suspension and meet the limitations of the claims as they currently stand. 
With respect to claim 24, the claim is rendered indefinite, as the basis for comparison for phosphoric acid loss is not defined, and it is unclear what, if any method steps contribute to the recited reduction in losses of phosphoric acid. For the purposes of examination, the Examiner will consider the limitations of claim 24 to be met as an “intended/inherent result” of carrying out the active method steps of claim 23. 
Regarding claims 3, 4, 9, 13, 17, and 21, they are rejected for being dependent on a rejected bas claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9, 13-15, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, it appears that all required limitations are already recited in claim 1. Regarding claims 7-9, they are rejected for being dependent on claim 6.  
Regarding claim 13, the limitations are already required by claims 1 and 12, and therefore do not further limit the recited process. Regarding claims 14 and 15, they are rejected for being dependent on claim 13.  
Regarding claim 20, the limitations “less than 400 µm, preferably less than 200 µm, or less than 150 µm, or a size more than 10 µm, preferably more than 30µm” fails to further limit claim 1, as “less than 400/200/150 µm appears to include particle sized below 10 µm (inconsistent with claim 1) and “more than 10/30 µm appears to include particle sizes greater than 400/200/250 µm”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. (U.S. Patent # 5185135) in view of Lisiansky et al. (Engineering Conferences International ECI Digital Archives, Beneficiation of Phosphates VII, 2015, Pages 1-13), hereinafter “Pillai” and “Lisiansky”. 
	With respect to claims 1, 3, 4, 6, 16, 18, 20, 21, and 23, Pillai teaches a process for preparing phosphoric acid, comprising adding sulfuric acid (“at least one strong acid”) (Column 5, lines 16-28) to phosphate rock (“at least one phosphate material”) in the form of a feed slurry (“aqueous suspension”) comprising water (Column 3, lines Table 1, first entry) and having a solids content (Column 4, lines 1-54) at a digestion temperature of about 90 to 95° C (discrete range within “40 to 100 °C”) (Column 4, lines 63-65), and adding a polymeric filtration aid embodied as a sodium acrylate (“salt of acrylic acid”; “totally neutralized”) anionic polymer having a molecular weight of 200,000 to 40 million (Column 13, lines 11-18) with mixing, to form a precipitate of calcium sulfate and phosphoric acid. 
Regarding the preamble limitations “improving hydrodynamics of the reaction for the preparation of phosphoric acid” of claim 23, it is submitted that Pillai/Lisiansky renders obvious the steps of the recited method.  The preamble limitations are therefore considered to be met.
	Pillai discloses a higher molecular weight for the anionic polymer than that which is recited in claims 1 and 18; however, there is no evidence indicating such molecular weights are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner further notes that the bottom of the molecular weight range disclosed by Pillai is 200,000, approximately double the top of the claimed range. 
Pillai discloses beneficiating the phosphate rock to decrease the particle size (Column 3, line 67 through Column 4, line 8), but does not specifically teach the recited particle size. 
Lisiansky teaches phosphate rock with a particle size range of about 0.038 mm to about 0.5mm (Fig. 1) in sedimentary phosphate rock isolated from various regions, equivalent to about 40 to 500 microns, overlapping “between 10 and 400 µm” and “less than 400 µm”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the undisclosed particle size of Pillai with the particle size of Lisiansky because Pillai discloses beneficiating steps which reduce particle size of the phosphate rock and increase phosphate content (Column 4, lines 1-8), and because Lisiansky discloses that the disclosed particle size fraction allows for optimization of P2O5 content (Fig. 1). 
Pillai/Lisiansky and the claims differ in that Lisiansky does not teach the exact same proportions for the particle size as recited in instant claims 1 and 20; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in particle size taught by Lisiansky overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Lisiansky, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claim 2, Pillai/Lisiansky discloses the phosphate material content in the aqueous suspension; it is submitted that the recited viscosity is considered to be an inherent property. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
With respect to claims 5 and 10, Pillai discloses that the prepared raw acid P2O5 content of about 28 to about 42 weight percent (Column 6, lines 5-6), a discrete range within “between 20 and 45%). 
With respect to claims 11 and 12, Pillai/Lisiansky discloses primary crushing of dry phosphate rock (Fig. 4 of Lisiansky) and slurrying with water to obtain an aqueous suspension having 35 to 45 wt% solids, and after initial dewatering, 45 to 65 wt % solids (see Pillai: Column 7, lines 55-65). 
With respect to claim 13, Pillai discloses sodium acrylate anionic polymer having a molecular weight of 200,000 to 40 million (Column 13, lines 11-18), to form a precipitate of calcium sulfate and phosphoric acid. 
	Pillai discloses a higher molecular weight for the anionic polymer than that which is recited in claims 1 and 18; however, there is no evidence indicating such molecular weights are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner further notes that the bottom of the molecular weight range disclosed by Pillai is 200,000, approximately double the top of the claimed range. 
With respect to claim 14, Pillai/Lisiansky discloses an aqueous suspension having 35 to 45 wt% solids, and after initial dewatering, 45 to 65 wt % solids (see Pillai: Column 7, lines 55-65). 
With respect to claim 15, Pillai/Lisiansky discloses the phosphate material content in the aqueous suspension; it is submitted that the recited viscosity is considered to be an inherent property. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
With respect to claim 17, Pillai discloses also esters of carboxylic acids (Column 13, lines 40-48). 
With respect to claim 19, Pillai discloses that the dosage of the polymeric filtration aid ranges from 10 to 150 ppm of polymer actives based on total slurry (Column 12, lines 33-37), or 0.001 to 0.0150 wt% per weight of the slurry. Pillai does not disclose dosage based on the amount of phosphate material; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426. Additionally, Pillai discloses that it is within the skill of the ordinary artisan to determine appropriate polymeric filtration aid dosage for a given slurry using the “On-site Slurry Filtration Test” (Column 12, lines 25-41). 
The limitations of claim 24 are rejected with claim 23, as consistent with the 112(b) rejection interpretation made above. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. (U.S. Patent # 5185135) in view of Lisiansky et al. (Engineering Conferences International ECI Digital Archives, Beneficiation of Phosphates VII, 2015, Pages 1-13) as applied to claim 6, and further in view of Wilson, Sr. et al. (U.S. Patent # 4312842), hereinafter “Pillai”, “Lisiansky”, and “Wilson, Sr.”. 
With respect to claims 7 and 8, Pillai discloses the steps of claim 6; therefore, the “intended result” limitations concerning the formation and recited properties of phosphogypsum particles/crystals are considered to be met, especially since Wilson, Sr. teaches that phosphogypsum particles are formed in wet-acid process for preparing phosphoric acid (Column 5, lines 23-27; Column 6, lines 32-36).  Pillai also teaches that phosphate content is lost to the filtered cake (Column 8, lines 5-11). 
With respect to claim 9, Pillai discloses separation of precipitated material via filtration (Column 5, lines 28-62). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. (U.S. Patent # 5185135) in view of Lisiansky et al. (Engineering Conferences International ECI Digital Archives, Beneficiation of Phosphates VII, 2015, Pages 1-13) as applied to claim 6, and further in view of Chatham et al. (U.S. Patent # 4581156), hereinafter “Pillai”, “Lisiansky”, and “Chatham”. 
With respect to claim 22, Pillai/Lisiansky is silent with respect to the recited foamy phase and its reduction. 
Chatham teaches that the wet phosphoric acid process is typically characterized by copious foam formation, and that various defoamers are employed to inhibit or destroy foam formation including surfactants (Abstract; Column 1, lines 7-24). Foam production is measured for a number of defoamers and surfactants with the goal to maintain the foam in the vessel at a level where maximum benefit is achieved at the minimum expense (Column 6, lines 12-25). 
Chatham does not disclose a percentage of foam volume reduction; however, does speak to the desirability of limiting foam production in wet phosphoric acid production processes.  There is no evidence indicating such volume reductions are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	06 September 2022